 

Case 2:19-cv-OO423 Document 2 Filed 01/18/19 Page 1 of 3 Page lD #:28

UN|TED STATES DlSTRlCT COURT, CENTRAL DlSTRlCT OF CAL|FORN|A
ClVlL COVER SHEET

 

 

 

 

 

 

 

|. (a) PLA|NT|FFS ( Check box if you are representing yourself |j ) DEFENDANTS ( Check box if you are representing yourself [:| )
MOHAMAD AL LABADE, individually and on Behalf of All Others Similar|y Situated, JAgi:-R/;ZZN BUZZARD' |NC" ROBERT A` KOT|CK' SPENCER NEUMANN' and COLL|STER
(b) Cou nty of Residence of First Listed P|aintiff Canada County of Residence of First Listed Defendant Los Ange|es, CA
(EXCEPTlN U.S. PLAlNTlFF CASES) (/N U.S. PLA/NTIFF CASES ONLY)
(C) Attorneys (Firm Name, Address and Telephone Number) lf you are Attorney$ (Firm Name, Address and Telephone Number) |f you are
representing yourself, provide the same information. representing yourself, provide the same information.
Jennifer Paflti
Pomerantz LLP, 468 North Camden Drive, Beverly Hi||s, CA 90210
(818) 532-6449
ll. BASIS OF .IURISDICTION (Place an X in one box only,) lll. ClTlZENSHlP OF PR\NC|PAL PARTIES~FOI DiverSity CaSeS Only
(Place an X in one box for plaintiff and one for defendant)
_ PTF DEF . . PTF DEF
1. U.S. Government 3. Federal Question (U.S. Citizen ofThiS State m 1 m 1 l“C°'P_°"‘te_d °' F""‘C'Pa' P|ace [:| 4 [:| 4
Plaintif'f Government Not a Party) °f Bus'ness 'n th'$ State
Citizen of Another State [] 2 m 2 incorporated and Principal P|ace I:] 5 [:l 5
U 5 G d h of Business in Another State
2. . . overnment |:| 4. Diversity (ln icate Citizens ip Citizen or Subject of a . .
. Forei n Nation 6 6
Defendant of Parties in ltem |ll) Forelgn Country m 3 m 3 9 l:l \:l
|V' omql.N (P|ace an X m One box On|y') . 6. Mu|tidistrict 8. Multidistrict
1.0rlglnal 2. Removed from i:i 3. Remanded from i:i 4. Relnstated or m 5. Transferred from Another Ei i_itigation _ i:] litigation _
Proceeding State Court Appellate Court Reopened District (Specify) Transfer Direct pile

 

V.REQUESTED|N COMPLA|NT:JURYDEMAND: -Yes [| No (Check"Yes" only ifdemanded in complaint.)

CLASS ACT|ON under F.R.CV.P. 232 YeS |:| NO l:| MONEY DEMANDED lN COMPLAINT: $
Vl. CAUSE OF ACTlON (Cite the U.S. Civi| Statute under which you are filing and write a brief statement of cause. Do not citejurisdictional statutes unless diversity.)
15 U.S.C. §§78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. §240.10b-5)

 

 

Vl|. NATURE 0F SU|T (P|ace an X'in one box only).

  
   

  

    

 

   

      

  

  
 
 
 
 
  

      

   

 
   
   
  

       
 

 
 
 
 

    

 

 

 

 

 

 

|:i 375 Faise Ciaims Act \:| 110 lnsurance |___| 240Torts to Land i-_-i zgiiilca;t\i;a]|ization |-|abeas C°rpus; [:] 820 Copyrights
m m@am 13 0 fishin wm 0 :?:m;i?o'§::§"v:;te MPM

(3‘ USC 3729(3)) |:| 130 MmerAcc |:| 290 AllotherReal m lmmigration Acrions l:| Sentence [l 840Tadem'k
l:| 4°° State. ij 140 Negotiabie P'° e l:| 530 Ge“e'a' ’f

Reapp°m°"m€m |nstrument m 535 Death Pena|ty m 861 H|A (1395ff)
|:\ 410 Antitl'u$f (1)50 Recovery cg _ l [] 370 Other Fraud Other: [:| 862 Black Lung (923)
[:| 430 Banksand Banking l:| Er‘i'feo'f;;yn'i'i‘§i';tof \:| ;::;:::i::: [:| 371 Truth in Lending [l 540 Ma"damuS/Othe' ij 86301wc/Dlww(4os(g))

450 Commerce/|CC . .. . . .
I:l Rates/Etc_ }“dgment m Prodqu L'ab'l'fy i:i 380 other Personal m 550 C'V" R'g'“$ |j 364 sleTirle xvi
i:] 460 Deportation m 151 Medicare Act i:i 3|20 Assau|t, Libe| & Property Damage m 555 Prison Condition |:i 865 RS| (405 (9))

470 Racketeerinfiu_ 152 Recovery of §;:::; Empio ers, g 385 Prope_rry_l_)amage 560 civil Detainee v
[:| enced&€o"upt Org_ i:i Defauited Student m Liabi|ity~ Y Product Liabi|ity m Condltions of jr b ` w v
|:| 480 C°nsumer C"edit Loan (Exc|'Vet') [:] 34OM ' Connnement i:i 8 OTaxeS( .S Plam iff or

anne ' 7 l ‘ n v 4 Defendant) '

l:l 490 Cable/SatTV 153 Recovery °f 345 Marine Product 422 Appealzs ' ‘ '" ' :' " " "" ' .

850 Securities/Com` |:] Overpayment of I:l Liabi|ity m U5C158 i:i 625 Drugfl;e|ated 21 i:i §;g)glRS-Third Party 26 USC
, _ Vet. Benef`lts 423 Withdrawa| 28 Seizure o roperty

modifies/Exchange 160 Stockhoiders. |:i 350 Motor vehicle [| U5C157 usc 881
i:i 890 Other Statutory m Suits m 355 MOt°"V€hiCl€ m 690 Other

' Product Liabili
m ;;:|o/;‘Sricultural Acts m 190 Other 350 Other Pe'$:lnal m 440 Other Civi| Rights
g Contract m injury |:| 441 Voting i:l 710 FairLabor Standards

I:| §,iga?’tt§psv'mnmema| i~_-i 195 Contract m 362 Personallnjury- 442E i Act

895 F d fl f Product Liabi|ity Med Malpratice |:l 443 Hmp _°Y'"/‘e"‘t |:| ;2? tL_ab°r/Mgmt¢

ree om o n o. _ . _ ousmg e a ions
195 Franchise 365 Personal lnjury .
m Act m m Product Liabi|ity |:| Accommodat'ons [:| 740 Railway Labor Act
‘ ' _ 445 American with

m 896 Arb|trat|on |:| 210 Land ;g;rkr'ne:<:teqifi`::/ l:l Di$ab"ifi€§' |:| 751Fami'ya"dMedi°a'

899 Admin. Procedures ~ \:l . Employment Leave Act

. Condemnatlon Persona| injury

|:| Act/Review of_ Appeal of i:i 220 Foreciosure Product Liabi|ity i:i 446 American With i:i 7_9_0 Ot_her Labor

Agency Decls\on R L & m 368 Asbestos Disabiliries-orher L\flgatlon

950 Constitutionality of 230 ent ease - . 791 Employee Ret. |nc.
m State Statutes [:| Ejectmem ;:;;?:|L'inajgui?w m 448 Ed“°at'°" l:l Security Acc
FOR OFFlCE USE 0NLY: Case Number:

 

CV-71 (07/16) ClVlL COVER SHEET Page 1 of 3

Case 2:19-cv-OO423 Document 2 Filed 01/18/19 Page 2 of 3 Page lD #:29
uNlTED sTATEs DlSTRlCT couRT, cENTRAL DlSTRlCT oF cALlFoRNlA

ClVlL COVER SHEET

Vlll. VENUE: Your answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.

 

QUESTlON A: Was this case removed
from state court?

|:| Yes [X] No

|f “no, " skip to Question B. lf "yes,“ check the
box to the right that applies, enter the
corresponding division in response to
Question E, below, and continue from there.

QUEST|ON B: ls the United States, or
one of its agencies or employees, a
PLA|NT|FF in this action?

ij Yes |Z_| No

lf "no, " skip to Question C. lf "yes,“ answer
Question B.1, at right.

QUEST|ON C: ls the United States, or
one of its agencies or employees, a
DEFENDANT in this action?

m Yes |Z| No

|f "no, " skip to Question D. |f "yes,“ answer
Question C.1, at right.

 

     

 

 

 

|:| Los Angeles, Ventura, Santa Barbara, or San Luis Obispo Western
m Orange Southern
|:] Riverside or San Bernardino Eastern

B.1. Do 50% or more of the defendants who reside in
the district reside in Orange Co.?

->

check one of the boxes to the right

 

YES. Your case will initially be assigned to the Southern Division.
|:| Enter ”Southern" in response to Question E, below, and continue
from there.

 

l:| NO. Continue to Question B.2.

 

B.2. Do 50% or more of the defendants who reside in
the district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

check one of the boxes to the right

->

C.1. Do 50% or more of the plaintiffs who reside in the
district reside in Orange Co.?

->

check one of the boxes to the right

YES. Your case will initially be assigned to the Eastern Division.
|:| Enter "Eastem" in response to Question E, below, and continue
from there.

 

NO. Your case will initially be assigned to the Western Division.
|:| Enter "Western" in response to Question E, below, and continue
from there.

YES. Your case will initially be assigned to the Southern Division.
|:| Enter ”Southern" in response to Question E, below, and continue
from there.

 

|:| NO. Continue to Question C.2.

 

C.2. Do 50% or more of the plaintiffs who reside in the
district reside in Riverside and/or San Bernardino
Counties? (Consider the two counties together.)

->

check one of the boxes to the right

 

indicate the location(s) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices app|y.)

YES. Your case will initially be assigned to the Eastern Division.
|:| Enter "Eastem" in response to Question E, below, and continue
from there.

 

 

NO. Your case will initially be assigned to the Western Division.
|:| Enter "Western" in response to Question E, below, and continue
from there.

 

 

   
   
 

app| .

|:\ Yes

 

 

indicate the location(s) in which 50% or more of defendants who reside in this
district) reside. (Check up to two boxes, or leave blank if none of these choices

D.1 . ls there at least one answer in Column A?

if "yes," your case will initially be assigned to the
SOUTHERN DlV|S|ON.
Enter ”Southern" in response to Question E, below, and continue from there.

|f "no," go to question 02 to the right.

Enter the initial division determined by Question A, B, C, or D above: »

-No

->

Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?

 
  

D.2. ls there at least one answer in Column B?

lf "no," your case will be assigned to the WESTERN DlV|S|ON.

    
    
  
    
 
     
 

\:] Yes No

lf "yes," your case will initially be assigned to the
EASTERN DlV|S|ON.

Enter "Eastern" in response to Question E, below.

Enter "Western'l in response to Question E, below,

 

WESTERN

    

\:] Yes No

 

 

CV-71 (07/1 6)

ClVlL COVER SHEET

Page 2 of 3

Case 2:19-cv-OO423 Document 2 Filed 01/18/19 Page 3 of 3 Page lD #:30

UN|TED STATES DlSTRlCT COURT, CENTRAL DlSTRlCT OF CAL|FORN|A

ClVlL COVER SHEET

lX(a). lDENTlCAL CASES: Has this action been previously filed in this court? NO |:| YES

if yes, list case number(s):

 

lX(b). RELATED CASES: ls this case related (as defined below) to any civil or criminal case(s) previously filed in this court?

if yes, list case number(s):

No |:] YES

 

Civil cases are related when they (check ali that apply):

E] A. Arise from the same or a closely related transaction, happening, or event;

|:] B. Cal| for determination of the same or substantially related or similar questions of law and fact; or

|:| C. For other reasons would entail substantial duplication of labor ifheard by differentjudges.

Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.

A civil forfeiture case and a criminal case are related when they (check all that apply):

I:| A. Arise from the same or a closely related transaction, happening, or event;

|___`| B. Cali for determination of the same or substantially related or similar questions of law and fact; or

C. involve one or more defendants from the criminal case in common and would entail substantial duplication of
labor if heard by differentjudges.

 

X. S|GNATURE OF ATI'ORNEY

(QR SELF-REpRESENTED L|T|GANT): /s/Jennifer Pafiti DATE: 01/18/2019

Notice to Counse|/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required by iaw, except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet (CV-O71A).

 

 

Key to Statistical codes relating to Social Security Cases:

Nature of Suit Code Abbreviation
861 H|A
862 BL
863 DlWC
863 DlWW
864 SS|D
865 RS|

Substantive Statement of Cause of Action
All claims for health insurance benehts (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
(42 U.S.C. 1935FF(b))

All claims for "Black Lung" benefits under Title 4, Part B, ofthe Federal Coal Mine Health and Safety Act of 1969. (30 U.S.C.
923)

All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
ali claims filed for chiid's insurance benefits based on disability. (42 U.S.C. 405 (g))

All claims filed for widows or widowers insurance benefits based on disability under Title 2 of the Social Security Act, as
amended. (42 U.S.C. 405 (g))

All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
amended.

All claims for retirement (old age) and survivors benefits underTitle 2 of the Social Security Act, as amended.
(42 U.S.C. 405 (g))

 

CV-71 (07/1 6)

ClVlL COVER SHEET Page 3 of 3

